
	
		II
		111th CONGRESS
		1st Session
		S. 2435
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Brownback introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on microcrystalline
		  anatase-type titanium dioxide.
	
	
		1.Microcrystalline anatase-type
			 titanium dioxide
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Microcrystalline anatase-type titanium dioxide, surface treated
						with aluminum, silicon, phosphorous and manganese (CAS No. 13463–37–7)
						(provided for in subheading 3206.11.00)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
